Title: To James Madison from James C. Mountflorence, 6 August 1801 (Abstract)
From: Mountflorence, James C.
To: Madison, James


6 August 1801, Paris. Reports that Appleton left Paris on 5 Aug. with French ratification to embark at Dieppe for Philadelphia. The Essex arrived off Marseilles on 29 July, took the Martha under convoy, and proceeded to Barcelona to convoy the twenty-six ships there. On his application, the naval minister [Pierre-Alexandre-Laurent Forfait] has released two more seamen confined at Bordeaux.
 

   RC (DNA: RG 59, CD, Paris, vol. 1). 1 p.; docketed by Wagner as received with Mountflorence’s 3 Aug. dispatch on 24 Sept.


   A full transcription of this document has been added to the digital edition.
